Nash, J.
The facts, as found by the court of common pleas, show that long before the alteration was made in the note, Abbott and Wardlow had agreed that the note should bear eight instead of ten per cent, interest. The note was changed so as to comply with this agreement. In making the change Abbott simply carried into effect the understanding existing between himself and Wardlow. It was competent for the maker and the payee of the note to so agree. The facts that Wardlow was not present when the change was made, and that he did not know that the note had been thus altered until after Abbott’s death are not material.
This is not such an alteration as has been held to avoid the note, as against the maker, in many ably considered cases in this staté.

Judgment affirmed.